EXHIBIT 10.1

 
SECOND AMENDMENT TO
THE AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
 
This SECOND AMENDMENT TO THE AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT (this
“Amendment”), dated as of October 18, 2012, amends the Amended and Restated
Series 2010-6 Supplement (the “Series 2010-6 Supplement”), dated as of October
14, 2011, as amended by the First Amendment thereto, among AVIS BUDGET RENTAL
CAR FUNDING (AESOP) LLC, a special purpose limited liability company established
under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited
liability company established under the laws of Delaware, as administrator (the
“Administrator”), JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent (the “Administrative Agent”), the several banks set forth
on Schedule I thereto as Non-Conduit Purchasers (each, a “Non-Conduit
Purchaser”), the several commercial paper conduits listed on Schedule I thereto
(each a “CP Conduit Purchaser”), the several banks set forth opposite the name
of each CP Conduit Purchaser on Schedule I thereto (each an “APA Bank” with
respect to such CP Conduit Purchaser), the several agent banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each a
“Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., a national banking association, as trustee (in such
capacity, the “Trustee”) and as agent for the benefit of the Series 2010-6
Noteholders (in such capacity, the “Series 2010-6 Agent”), to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and the
Trustee (as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”).  All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2010-6 Supplement, as applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended (x) to change the amount of Enhancement with respect to the
related Series of Notes and (y) to extend the maturity of any Series of Notes,
in each case, with the consent of ABRCF, the Trustee and each affected
Noteholder with respect to such Series of Notes;
 
WHEREAS, pursuant to Section 11.11 of the Series 2010-6 Supplement, such
Supplement may be amended in accordance with the terms of the Base Indenture;
 
WHEREAS, the parties desire to amend the Series 2010-6 Supplement to (x) extend
the Scheduled Expiration Date, (y) replace Schedule I thereto with a new
Schedule I in the form of Schedule A to this Amendment and (z) modify certain
enhancement and required liquidity levels;
 
WHEREAS, ABRCF has requested the Trustee, the Series 2010-6 Agent, the
Administrator, the Administrative Agent and the Series 2010-6 Noteholders to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2010-6 Agent, the Administrator, the Administrative Agent and each Series 2010-6
Noteholder have agreed to, make the amendments described above as set forth
herein;
 
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, it is agreed:
 
1. Amendment of Definitions.  (a)  The following defined terms, as set forth in
Article I(b) of the Series 2010-6 Supplement, are hereby amended and restated in
their entirety as follows:
 
““Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate in
effect on such date plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective day of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.”
 
““Contingent Monthly Funding Costs” means, with respect to each Series 2010-6
Interest Period and any Purchaser Group, the excess, if any, of (i) the Monthly
Funding Costs of such Purchaser Group for such Series 2010-6 Interest Period
over (ii) an amount equal to the sum for each day during such Series 2010-6
Interest Period of the product of (x) the Purchaser Group Invested Amount with
respect to such Purchaser Group on such day and (y) the sum of 4.05% and the
rate appearing on Reuters Screen LIBOR01 Page (or any successor or substitute
page of such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
or any Purchaser Group from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) for a term of thirty (30) days
at approximately 11:00 a.m. (London time) on such day, or if such day is not a
London Banking Day, the immediately preceding London Banking Day, divided by
360.”
 
““LIBO Rate” means, (a) with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time in accordance with
its customary practices for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. (London time) on the second London Banking Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche or (b) with respect to each day during a Series 2010-6 Interest Period
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent, any Funding Agent with respect to a LIBOR Funding CP
Conduit Purchaser or any Non-Conduit Purchaser, as applicable, from time to time
in accordance with its customary practices for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
for a term of thirty (30) days at approximately 11:00 a.m. (London time) on such
day, or if such day is not a London Banking Day, the immediately preceding
London Banking Day; provided, however, that a Non-Conduit Purchaser may in its
sole discretion, but only to
 
 
2

--------------------------------------------------------------------------------

 
the extent it is in accordance with its customary practices, determine the daily
LIBO Rate for a period not to exceed seven days on the first day of such period
(or, if such day is not a London Banking Day, the immediately preceding London
Banking Day) in accordance with the procedure set forth above; provided further
that if a Funding Agent with respect to a LIBOR Funding CP Conduit Purchaser is
for any reason unable to determine the LIBO Rate in the foregoing manner, the
LIBO Rate for such day shall be the Alternate Base Rate for such day.”
 
““Minimum Enhancement Percentage” means, as of any date of determination, (i) if
(x) the aggregate Net Book Value of all Vehicles leased under the Leases as of
the immediately preceding Business Day that are manufactured by the two
Manufacturers whose Vehicles’ aggregate Net Book Values comprise the two largest
percentages of the aggregate Net Book Value of all Vehicles leased under the
Leases on the immediately preceding Business Day is greater than 70% of the
aggregate Net Book Value of all Vehicles leased under the Leases on the
immediately preceding Business Day and (y) either or both of such Manufacturers
do not have a long-term senior unsecured rating of at least “Baa3” from Moody’s,
37%, (ii) if (x) clause (i) does not apply and (y) the aggregate Net Book Value
of all Vehicles leased under the Leases as of the immediately preceding Business
Day that are manufactured by the Manufacturer whose Vehicles’ aggregate Net Book
Values comprise the largest percentage of the aggregate Net Book Value of all
Vehicles leased under the Leases on the immediately preceding Business Day is
greater than 40% of the aggregate Net Book Value of all Vehicles leased under
the Leases on the immediately preceding Business Day, 34% and (iii) in all other
cases, 32.25%.”
 
““Monthly Funding Costs” means, with respect to each Series 2010-6 Interest
Period and:


(a)           any CP Conduit Purchaser Group, the sum of:


(i)           for each day during such Series 2010-6 Interest Period, (A) with
respect to a Match Funding CP Conduit Purchaser, the aggregate amount of
Discount accruing on all outstanding Commercial Paper issued by, or for the
benefit of, such Match Funding CP Conduit Purchaser to fund the CP Conduit
Funded Amount with respect to such Match Funding CP Conduit Purchaser on such
day, (B) with respect to a Pooled Funding CP Conduit Purchaser, the aggregate
amount of Discount accruing on or otherwise in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Conduit Funded Amount with respect to such Pooled Funding CP Conduit Purchaser
or (C) with respect to a LIBOR Funding CP Conduit Purchaser, the product of (x)
the CP Conduit Funded Amount with respect to such CP Conduit Purchaser Group on
such day times (y) the LIBO Rate for such day, divided by (z) 360; plus


 
3

--------------------------------------------------------------------------------

 
(ii)           for each day during such Series 2010-6 Interest Period, the sum
of:


(A)           the product of (I) the portion of the APA Bank Funded Amount with
respect to such CP Conduit Purchaser Group allocated to the Floating Tranche
with respect to such CP Conduit Purchaser Group on such day times (II) the
Alternate Base Rate plus the Applicable Margin on such day, divided by (III) 365
(or 366, as the case may be) plus


(B)           the product of (I) the portion of the APA Bank Funded Amount with
respect to such CP Conduit Purchaser Group allocated to Eurodollar Tranches with
respect to such CP Conduit Purchaser Group on such day times (II) the weighted
average Adjusted LIBO Rate with respect to such Eurodollar Tranches plus the
Applicable Margin on such day in effect with respect thereto divided by (III)
360; plus


(iii) for each day during such Series 2010-6 Interest Period, the product of (A)
the CP Conduit Funded Amount with respect to such CP Conduit Purchaser Group on
such day times (B) the Program Fee Rate on such day divided by (C) 360; or


(b)           any Non-Conduit Purchaser Group, the sum for each day during such
Series 2010-6 Interest Period of the product of (i) the Purchaser Group Invested
Amount with respect to such Non-Conduit Purchaser Group on such day times (ii)
the sum of (A) the LIBO Rate with respect to such day and (B) either (1) the
Program Fee Rate on such day or (2) in accordance with the terms of Section
2.7(h), the Applicable Margin with respect to any Eurodollar Tranche on such
day, as applicable, divided by (iii) 360; provided, however, that if (x) any
Change in Law shall make it unlawful for any Non-Conduit Purchaser Group to fund
its Purchaser Group Invested Amount at the LIBO Rate, (y) the Administrative
Agent or any Non-Conduit Purchaser determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or (z) any Non-Conduit Purchaser determines
that the LIBO Rate will not adequately and fairly reflect the cost to such Non-
Conduit Purchaser of funding the Purchaser Group Invested Amount with respect to
its Related Purchaser Group, and in each such case such Non-Conduit Purchaser
Group shall have notified the Administrative Agent in writing thereof (and not
subsequently notified the Administrative Agent such circumstances no longer
exist), the amount of Monthly Funding Costs for each day with respect to such
Non-
 
 
 
4

--------------------------------------------------------------------------------

 
Conduit Purchaser Group will be calculated using the sum of (1) the Alternate
Base Rate and (2) the Program Fee Rate or, if the Applicable Margin with respect
to any Eurodollar Tranche would otherwise be used in clause (ii) above in this
clause (b), the Applicable Margin with respect to any Floating Tranche, on such
day in such clause (ii) (rather than the sum of (1) the LIBO Rate and (2) the
Program Fee Rate or the Applicable Margin with respect to any Eurodollar
Tranche, as applicable); provided further that, notwithstanding anything herein
to the contrary, on any day on which an Amortization Event shall have occurred
and be continuing, the amount of Monthly Funding Costs for such day with respect
to such Non-Conduit Purchaser will be calculated using the sum of (1) the
Alternate Base Rate for such day and (2) the Applicable Margin with respect to
any Floating Tranche on such day (rather than the sum of (1) the LIBO Rate and
(2) the Program Fee Rate or the Applicable Margin with respect to any Eurodollar
Tranche, as applicable).”
 
““Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser or a LIBOR Funding CP Conduit
Purchaser.”
 
““Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2010-6 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2010-6 Initial Invested Amount and
(b) when used with respect to any other date, an amount equal to (i) the
Purchaser Group Invested Amount with respect to such Purchaser Group on the
immediately preceding Business Day plus (ii) the Purchaser Group Increase Amount
with respect to such Purchaser Group on such date minus (iii) the amount of
principal payments made to such Purchaser Group pursuant to Section 3.5(f) on
such date plus (iv) the amount of principal payments recovered from such
Purchaser Group by a trustee as a preference payment in a bankruptcy proceeding
of a Demand Note Issuer or otherwise.  For the avoidance of doubt, so long as
any Purchaser Group has failed to fund any portion of its Purchaser Group
Increase Amount with respect to any Increase Date, such unfunded amount shall
not be included in the Purchaser Group Invested Amount for such Purchaser Group
unless and until such amount has been funded.”
 
““Scheduled Expiry Date” means, with respect to any Purchaser Group, October 16,
2014, as such date may be extended in accordance with Section 2.6(b).”
 
 ““Series 2010-6 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 36.50% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).”
 
 
5

--------------------------------------------------------------------------------

 
““Series 2010-6 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 29.00%.”
 
““Series 2010-6 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 3.75% of the Series 2010-6 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2010-6 Notes on such Distribution Date).”
 
(b)           Article (I)(b) of the Series 2010-6 Supplement is hereby amended
by inserting the following defined term in the appropriate alphabetical order:


““LIBOR Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
designated as such on Schedule I or in the Purchaser Group Supplement pursuant
to which such CP Conduit Purchaser became a party to this Supplement.”
 
2. Amendment to Section 2.6(d).  Section 2.6(d) of the Series 2010-6 Series
Supplement is hereby amended and restated in its entirety as follows:
 
(d)           If, (w) after receiving a request for extension of its Scheduled
Expiry Date from ABRCF pursuant to Section 2.6(b), a Non-Conduit Purchaser Group
or the Funding Agent with respect to a CP Conduit Purchaser Group notifies ABRCF
in writing of its decision not to extend its Scheduled Expiry Date as requested
or fails to respond to ABRCF’s request within 30 days of its receipt of such
request, (x) any Non-Conduit Purchaser Group or any CP Conduit Purchaser Group
(or the Funding Agent with respect thereto, on behalf of such CP Conduit
Purchaser Group) (a “Non-Consenting Purchaser Group”) fails to give its consent
for any amendment or waiver requiring the consent of 100% of the Series 2010-6
Noteholders (or Purchaser Groups having Commitment Percentages aggregating 100%)
or the consent of all affected Series 2010-6 Noteholders or Purchaser Groups
(and such Purchaser Group is affected) and for which Holders of Series 2010-6
Notes representing at least a majority of the required voting percentage have
consented, (y) after receiving a notice of Increase in accordance with Section
2.3(a), any Purchaser Group fails to fund the full amount of its Commitment
Percentage of the related Increase Amount on the Increase Date (a “Non-Funding
Purchaser Group”) or (z) any Affected Party with respect to any Non-Conduit
Purchaser Group or any CP Conduit Purchaser Group (together with any
Non-Extending Purchaser Group, Non-Consenting Purchaser Group or Non-Funding
Purchaser Group, “Removed Purchaser Groups”) requests payment for any Article
VII Costs payable under Section 7.1(e), at the request of ABRCF such Non-Conduit
Purchaser Group or such CP Conduit Purchaser Group shall on a Distribution Date
thereafter selected by ABRCF (or such other date as may be agreed by ABRCF, the
Administrative Agent and such Non-Conduit Purchaser or the Funding Agent with
respect to such CP Conduit Purchaser Group) assign all or any portion of their
respective rights and obligations under this Supplement and the Series 2010-6
Notes pursuant to Section 11.1 to a replacement Purchaser Group selected by
ABRCF upon payment by the replacement Purchaser Group (or upon payment by ABRCF
as agreed to by ABRCF, the assignor and the assignee) of an amount equal to the
sum of (i) the Purchaser Group Invested Amount
 
 
6

--------------------------------------------------------------------------------

 
with respect to such Removed Purchaser Group, and (ii)(A) if such Purchaser
Group includes a Match Funding CP Conduit Purchaser, the sum of (x) all accrued
and unpaid Discount on all outstanding Commercial Paper issued by, or for the
benefit of, such Match Funding CP Conduit Purchaser to fund the CP Funded Amount
with respect to such Match Funding CP Conduit Purchaser from the issuance
date(s) thereof to but excluding the date (the “Purchase Effective Date”) of the
assignment to the replacement Purchaser Group and (y) the aggregate Discount to
accrue on all outstanding Commercial Paper issued by, or for the benefit of,
such Match Funding CP Conduit Purchaser to fund the CP Funded Amount with
respect to such Match Funding CP Conduit Purchaser from and including the
Purchase Effective Date to and excluding the maturity date of each CP Tranche
with respect to such Match Funding CP Conduit Purchaser or (B) if such Removed
Purchaser Group includes a Pooled Funding CP Conduit Purchaser, the sum of (x)
the aggregate amount of accrued and unpaid Discount on or in respect of the
Commercial Paper issued by, or for the benefit of, such Pooled Funding CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such Pooled Funding CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Funded Amount with respect to such Pooled Funding CP
Conduit Purchaser as of the Purchase Effective Date and (y) the aggregate amount
of Discount to accrue on or in respect of the Commercial Paper issued by, or for
the benefit of, such Pooled Funding CP Conduit Purchaser allocated, in whole or
in part, by the Funding Agent with respect to such Pooled Funding CP Conduit
Purchaser, to fund the purchase or maintenance of the CP Funded Amount with
respect to such Pooled Funding CP Conduit Purchaser from and including the
Purchase Effective Date to and excluding the maturity dates of such Commercial
Paper, and (iii) (A) if such Removed Purchaser Group is a Non-Conduit Purchaser
Group, all accrued and unpaid interest on the Purchaser Group Invested Amount
for such Non-Conduit Purchaser Group, calculated as the sum for each day from
but excluding the last day of the Series 2010-6 Interest Period immediately
preceding the Purchase Effective Date to but excluding the Purchase Effective
Date of the product of (1) the Purchaser Group Invested Amount with respect to
such Non-Conduit Purchaser on such day, times (2) the sum of the LIBO Rate with
respect to each such day and the Program Fee Rate with respect to such
Non-Conduit Purchaser Group divided by (3) 360, or (B) if such Removed Purchaser
Group is a CP Conduit Purchaser Group, the sum of (1) all accrued and unpaid
interest on the APA Bank Funded Amount with respect to such Purchaser Group,
calculated at the Alternate Base Rate or the applicable Adjusted LIBO Rate plus
the Applicable Margin as of the Purchase Effective Date and (2) if such CP
Conduit Purchaser Group includes a LIBOR Funding CP Conduit Purchaser, all
accrued and unpaid interest on the CP Conduit Funded Amount for such Non-Conduit
Purchaser Group, calculated as the sum for each day from but excluding the last
day of the Series 2010-6 Interest Period immediately preceding the Purchase
Effective Date to but excluding the Purchase Effective Date of the product of
(x) the CP Conduit Funded Amount with respect to such CP Conduit Purchaser Group
on each such day, times (y) the LIBO Rate with respect to each such day with
respect to such CP Conduit Purchaser Group divided by (z) 360, and (iv) if such
Removed Group is a Conduit Purchaser Group, for each day from but excluding the
last day of the Series 2010-6 Interest Period immediately preceding the Purchase
Effective Date, an amount equal to (x) the CP Funded Amount with respect to such
Removed Purchaser Group on such day times (y) the Program Fee Rate divided by
(z) 360, and (v) for each day from but excluding the last day of the Series
2010-6 Interest Period immediately preceding the Purchase Effective Date, an
amount equal to (x) the excess, if any, of the Commitment Amount with respect to
such Removed Purchaser Group over the Purchaser Group Invested Amount with
respect to such Purchaser Group on such day times (y) the Commitment Fee Rate as
of such date divided by (z) 360, and (vi) all Article VII Costs then due and
payable to such Removed Purchaser Group and (vii) without duplication, any other
amounts then due and payable to such Removed Purchaser Group pursuant to this
Supplement.”
 
 
7

--------------------------------------------------------------------------------

 
3. Amendment of Section 3.11(a).  Section 3.11(a) of the Series 2010-6
Supplement is hereby amended by deleting the text “4.0%” in the fourth sentence
thereof and replacing such text with “2.0%”.
 
4. Amendment to Section 7.1.  Section 7.1 of the Series 2010-6 Supplement is
hereby amended by inserting the following clause (e) at the end thereof:
 
“(e)           ABRCF acknowledges that any Affected Party may institute measures
in anticipation of a Change in Law, and may commence allocating charges to or
seeking compensation from ABRCF under this Section 7.1, in advance of the
effective date of such Change in Law and ABRCF agrees to pay such charges or
compensation to the applicable Affected Party following demand therefor in
accordance with the terms of this Section 7.1 without regard to whether such
effective date has occurred.”
 
5. Amendment to Section 7.3.  The second sentence of Section 7.3 of the Series
2010-6 Supplement is hereby amended by inserting the text “, LIBOR Funding CP
Conduit Purchaser” immediately after “Non-Conduit Purchaser” in clause (b)
thereof in each instance in which it appears.
 
6. Amendment to Section 8.2.  Section 8.2 of the Series 2010-6 Supplement is
hereby amended by (x) deleting “and” at the end of Section 8.2(k), (y) deleting
the period at the end of Section 8.2(l) and inserting “; and” in lieu thereof,
and (z) inserting the following after Section 8.2(l):
 
 
8

--------------------------------------------------------------------------------

 
“(m)           they shall provide to the Administrative Agent on October 1 of
each year, beginning on October 1, 2013, an Opinion of Counsel to the effect
that no UCC financing or continuation statements are required to be filed with
respect to any of the Collateral in which a security interest may be perfected
by the filing of UCC financing statements.”
 
7. Amendment of Schedule I.  Schedule I of the 2010-6 Supplement is hereby
deleted in its entirety and substituted with Schedule I, as it appears in
Schedule A hereto.
 
 
8. Direction.  By their signatures hereto, each of the undersigned (excluding
The Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee and
Series 2010-6 Agent) hereby authorize and direct the Trustee and Series 2010-6
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.
 
9. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2010-6 Supplement.
 
10. This Amendment shall become effective on the date (the “2012 Extension
Amendment Effective Date”) that is the later of (a) the date hereof or (b) the
first date on which each of the following have occurred:  (i) each of ABRCF, the
Administrator, the Administrative Agent and each Series 2010-6 Noteholder shall
have executed and delivered this Amendment to the Trustee, and the Trustee shall
have executed this Amendment, (ii) the Rating Agency Consent Condition shall
have been satisfied with respect to this Amendment; provided that each
Noteholder agrees, by its execution hereof, that the Rating Agency Consent
Condition with respect to the Series 2010-6 Notes shall be satisfied upon
receipt by each Non-Conduit Purchaser or Funding Agent of written confirmation
from Moody’s (which confirmation may be in the form of a press release) that,
after giving effect to this Amendment, the Series 2010-6 Notes will be rated at
least “A2” by Moody’s, (iii) if requested by any CP Conduit Purchaser, Standard
& Poor’s shall have confirmed that this Amendment shall not result in a
withdrawal or downgrade of the rating of the Commercial Paper issued by any such
CP Conduit Purchaser whose Commercial Paper is rated by Standard & Poor’s on the
2012 Extension Amendment Effective Date; provided that any CP Conduit whose
Commercial Paper is rated by Standard & Poor’s on the 2012 Extension Amendment
Effective Date that does not request such confirmation shall, by its execution
hereof, waive solely with respect to this Amendment the requirement under
Section 11.11 of the Series 2010-6 Supplement that Standard & Poor’s confirm
that this Amendment will not result in a withdrawal or downgrade of the rating
of such Commercial Paper, (iv) all certificates and opinions of counsel required
under the Base Indenture or by the Series 2010-6 Noteholders shall have been
delivered to the Trustee and the Series 2010-6 Noteholders, as applicable, (v)
ABRCF shall have issued and directed the Trustee to authenticate, and the
Trustee shall have authenticated, a Series 2010-6 Note in the name of each
Non-Conduit Purchaser and each Funding Agent with respect to each Purchaser
Group in an amount equal to the Maximum Purchaser Group Invested Amount with
respect to such Purchaser Group (after giving effect to the effectiveness of
this Amendment), and shall have delivered such Series 2010-6 Note to such
Non-Conduit Purchaser or Funding Agent, as applicable, (vi) each Purchaser Group
shall have been paid all amounts due to it pursuant to Section 13 hereof and
(vii) the Administrative Agent and each Purchaser Group shall have received
payment of any fees payable to it in connection with this Amendment.
 
 
9

--------------------------------------------------------------------------------

 
11. Each existing Purchaser Group, by its execution of this Amendment, hereby
acknowledges and consents to a decrease on the 2012 Extension Amendment
Effective Date of the Series 2010-6 Maximum Invested Amount pursuant to Section
2.6(c) of the Series 2010-6 Supplement on a non-pro rata basis in accordance
with the amendment and restatement of Schedule I pursuant to this Amendment.
 
12. Pursuant to Section 2.6(e) of the Series 2010-6 Supplement, ABRCF hereby
adds (x) SunTrust Bank as an Additional Non-Conduit Purchaser and (y) Victory
Receivables Corporation as an Additional CP Conduit Purchaser, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as the Related Additional APA Bank, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as the related Additional Funding Agent, each with
the applicable Maximum Purchaser Group Invested Amounts set forth on Schedule A
to this Amendment.  The Purchaser Group Addition Date with respect to such
additions shall be the 2012 Extension Amendment Effective Date.  By its
execution hereof, (x) the Administrative Agent consents to such additions and
(y) the Administrative Agent and each other Purchaser Group waive any advance
notice requirement pursuant to Section 2.6(e) of the Series 2010-6 Supplement in
connection with such additions.
 
13. On the 2012 Extension Amendment Effective Date, each Non-Conduit Purchaser
and each CP Conduit Purchaser and the Funding Agent and the APA Banks with
respect to such CP Conduit Purchaser shall be deemed hereby to make or accept,
as applicable, an assignment and assumption of a portion of the Series 2010-6
Invested Amount, as directed by the Administrative Agent, with the result being
that after giving effect thereto, the Purchaser Group Invested Amount with
respect to each such Purchaser Group shall equal the product of (x) Series
2010-6 Invested Amount on the 2012 Extension Amendment Effective Date and (y)
the Commitment Percentage of such Purchaser Group on the 2012 Extension
Amendment Effective Date after giving effect to the effectiveness of this
Amendment and the changes in the Maximum Purchaser Group Invested Amounts made
hereby and in furtherance hereof.  No Purchaser Group shall be required to make
any assignment of any portion of its Purchaser Group Invested Amount unless such
assigning Purchaser Group shall receive in cash an amount equal to the reduction
in its Purchaser Group Invested Amount.
 
14. From and after the 2012 Extension Amendment Effective Date, all references
to the Series 2010-6 Supplement shall be deemed to be references to the Series
2010-6 Supplement as amended hereby.
 
15. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
 
16. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
 
 
10

--------------------------------------------------------------------------------

 
 
Schedule A to Second Amendment
 
SCHEDULE I TO AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT

 
 
 
CP Conduit Purchaser Groups

 

 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased
Percentage
1. 
 
Liberty Street Funding LLC
The Bank of Nova Scotia
The Bank of Nova Scotia
100%
$150,000,000
Pooled Funding Conduit Purchaser
6.66666667%
2. 
 
Chariot Funding LLC
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
100%
$300,000,000
LIBOR Funding Conduit Purchaser
13.33333333%
3. 
 
Atlantic Asset Securitization LLC
Credit Agricole Corporate and Investment Bank
Credit Agricole Corporate and Investment Bank
100%
$225,000,000
Pooled Funding Conduit Purchaser
10.00000000%
4. 
 
Charta, LLC
Citibank, N.A.
Citibank, N.A.
100%
$225,000,000
Pooled Funding Conduit Purchaser
10.00000000%

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased
Percentage

5. 
 
Versailles Assets LLC
Versailles Assets LLC
Natixis, New York Branch
100%
$100,000,000
Pooled Funding Conduit Purchaser
4.44444444%
6. 
 
Victory Receivables Corporation
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
100%
$100,000,000
Pooled Funding Conduit Purchaser
4.44444444%


 
 

--------------------------------------------------------------------------------

 

Non-Conduit Purchasers



 
Non-Conduit Purchaser
Maximum Purchaser Group Invested Amount
Purchased Percentage
 1.
Bank of America, National Association
$200,000,000
8.88888889%
2.
Deutsche Bank Trust Company Americas
$275,000,000
12.22222222%
3.
Royal Bank of Canada
$150,000,000
6.66666667%
4.
The Royal Bank of Scotland plc
$175,000,000
7.77777778%
5.
Barclays Bank PLC
$225,000,000
10.00000000%
6.
SunTrust Bank
$125,000,000
5.55555556%


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 

 
 
 
 
By:    
AVIS BUDGET RENTAL CAR FUNDING
          (AESOP) LLC, as Issuer
    
/s/ Rochelle Tarlowe
   
Name:    
Title:    
Rochelle Tarlowe
Vice President and Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
By:    
THE BANK OF NEW YORK MELLON
          TRUST COMPANY, N.A., as Trustee and
          Series 2010-6 Agent
 
/s/ David H. Hill
   
Name:    
Title:    
David H. Hill
Vice President
 


 
 

--------------------------------------------------------------------------------

 
 

 
 
 
 
By:    
JPMORGAN CHASE BANK, N.A., as
          Administrative Agent
 
/s/ Adam J. Klimek
   
Name:    
Title:    
Adam J. Klimek
Executive Director
 

 
 
 

--------------------------------------------------------------------------------

 

AGREED, ACKNOWLEDGED AND CONSENTED:






 
 
 
 
By:    
LIBERTY STREET FUNDING LLC,
          as a CP Conduit Purchaser under the Series
          2010-6 Supplement
 
/s/ Jill A. Russo
 
Name:    
Title:    
Jill A. Russo
Vice President
 



 
 
 
 
 
By:    
THE BANK OF NOVA SCOTIA,
          as a Funding Agent and an APA Bank under
          the Series 2010-6 Supplement
 
/s/ Darren Ward
 
Name:    
Title:    
Darren Ward
Director
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
By:    
CHARTA, LLC (as successor to Charta Corporation),
          as a CP Conduit Purchaser under the Series 2010-6 Supplement
 
Citibank, N.A., as
Attorney-in-fact
 



 
By:    
/s/ Karrie Truglia
 
Name:    
Title:    
 Karrie Truglia
Vice President
 





 
 
 
By:    
CITIBANK, N.A., as
          an APA Bank under the Series 2010-6 Supplement
 
/s/ Karrie Truglia
 
Name:    
Title:    
Karrie Truglia
Vice President
 





 
 
 
By:    
CITIBANK, N.A., as
          an APA Bank under the Series 2010-6 Supplement
 
/s/ Karrie Truglia
 
Name:    
Title:    
Karrie Truglia
Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
By:    
CHARIOT FUNDING LLC (as successor by merger
          to Falcon Asset Securitization Company LLC),
          as a CP Conduit Purchaser under the Series
          2010-6 Supplement
 
/s/ Adam J. Klimek
 
Name:    
Title:    
Adam J. Klimek
Executive Director
 







 
 
 
 
By:    
JPMORGAN CHASE BANK, N.A.
         as a Funding Agent under the Series
         2010-6 Supplement
 
/s/ Adam J. Klimek
 
Name:    
Title:    
Adam J. Klimek
Executive Director
 

 


 
 
 
 
 
By:    
JPMORGAN CHASE BANK, N.A.
        as an APA Bank under the Series 2010-6
Supplement
 
/s/ Adam J. Klimek
 
Name:    
Title:    
Adam J. Klimek
Executive Director
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
By:    
DEUTSCHE BANK TRUST COMPANY AMERICAS,
        as a Non-Conduit Purchaser under the Series
        2010-6 Supplement
 
/s/ Robert Sheldon
 
Name:    
Title:    
Robert Sheldon
Managing Director
 
 
By:    
 
/s/ Casey Rust
 
Name:    
Title:    
Casey Rust
Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
By:    
ATLANTIC ASSET SECURITIZATION LLC,
        as a CP Conduit Purchaser under the Series
        2010-6 Supplement
 
/s/ Kostantina Kourmpetis
 
Name:    
Title:    
Kostantina Kourmpetis
Managing Director
 
 
By:    
 
/s/ Sam Pilcer
 
Name:    
Title:    
Sam Pilcer
Managing Director
 

 
 
 
 
 
By:    
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
        as a Funding Agent and an APA Bank under the
        Series 2010-6 Supplement
 
/s/ Kostantina Kourmpetis
 
Name:    
Title:    
Kostantina Kourmpetis
Managing Director
 
 
By:    
 
/s/ Sam Pilcer
 
Name:    
Title:    
Sam Pilcer
Managing Director
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
By:    
THE ROYAL BANK OF SCOTLAND PLC,
        as a Non-Conduit Purchaser under the Series
        2010-6 Supplement
        by:  RBS Securities Inc., as agent
 
/s/ Michael Zappatemini
 
Name:    
Title:    
Michael Zappatemini
Managing Director
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
By:    
BANK OF AMERICA, NATIONAL ASSOCIATION,
        as a Non-Conduit Purchaser under the Series
        2010-6 Supplement
 
/s/ Jeremy Grubb
 
Name:    
Title:    
Jeremy Grubb
Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
By:    
ROYAL BANK OF CANADA,
        as Non-Conduit Purchaser under the Series
        2010-6 Supplement
 
/s/ Robert S. Jones
 
Name:    
Title:    
Robert S. Jones
Authorized Signatory
 
 
By:    
 
/s/ Kevin P. Wilson
 
Name:    
Title:    
Kevin P. Wilson
Authorized Signatory
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
By:    
BARCLAYS BANK PLC,
        as a Non-Conduit Purchaser under the Series
        2010-6 Supplement
 
/s/ Jamie Pratt
 
Name:    
Title:    
Jamie Pratt
Director
 


 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
By:    
VERSAILLES ASSETS LLC,
        as a CP Conduit Purchaser and an APA Bank under the Series
        2010-6 Supplement
        by:  Global Securitization Services, LLC, its Manager
 
/s/ David V. DeAngelis
 
Name:    
Title:    
David B. DeAngelis
Vice President
 





 
 
 
 
By:    
NATIXIS, NEW YORK BRANCH,
        as a Funding Agent under the
        Series 2010-6 Supplement
 
/s/ David S. Bondy
 
Name:    
Title:    
David S. Bondy
Managing Director
 
 
By:    
 
/s/ Henry J. Sandlass
 
Name:    
Title:    
Henry J. Sandlass
Managing Director
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
By:    
VICTORY RECEIVABLES CORPORATION,
        as CP Conduit Purchaser under the 2010-6
        Supplement
 
/s/ David V. DeAngelis
 
Name:    
Title:    
David V. DeAngelis
Vice President
 





 
 
 
    
By:    
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
        as a Funding Agent under the
        Series 2010-6 Supplement
 
/s/ Christopher Pohl
 
Name:    
Title:    
Christopher Pohl
Managing Director
 

 


 
 
 
 
 
By:    
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
        as an APA Bank under the
        Series 2010-6 Supplement
    
/s/ Lawrence Elkins
 
Name:    
Title:    
Lawrence Elkins
Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
By:    
SUNTRUST BANK
     as a Non-Conduit Purchaser under the Series
     2010-6 Supplement
    
/s/ Emily Shields
 
Name:    
Title:    
Emily Shields
Vice President
 
 
By:    
 
/s/ Leo Loughead
 
Name:    
Title:    
Leo Loughead
Managing Director
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
 
By:    
AVIS BUDGET CAR RENTAL, LLC,
     as Administrator
 
/s/ Rochelle Tarlowe
 
Name:    
Title:    
Rochelle Tarlowe
Vice President and Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 
